FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 IN RE: IRENE MICHELLE SCHWARTZ-            No. 12-60052
 TALLARD,
                           Debtor,            BAP No.
                                              11-1429

 AMERICA’S SERVICING COMPANY,
                       Appellant,              ORDER

                   v.

 IRENE MICHELLE SCHWARTZ-
 TALLARD,
                       Appellee.


                 Filed December 19, 2014


THOMAS, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

    Judge Bybee did not participate in the deliberations or
vote in this case.